DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 8/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 8/24/2020, 2/19/2021, 7/16/2021, and 11/29/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites, “when receiving a user query including a wake-word, processing the user query based on the wake-word; and …..”  The word, “and” is not necessary.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 13, 20, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites, “classifying information received from the wake-word parser”
There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites, “returning the wake-word information and user preference information to the wake-word parser”
There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites, “generate a user query context from the wake-word context and the separated user query”
There is insufficient antecedent basis for this limitation in the claim. The Examiner believes Claim 13 should depend on Claim 12, not Claim 11.

Claim 20 recites, “wherein the plurality of modes include a general mode and a private mode”
There is insufficient antecedent basis for this limitation in the claim. The Examiner believes Claim 20 should depend on Claim 19, not Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2020/0184967 A1), and further in view of LIU (US 2021/0183397 A1).

REGARDING CLAIM 1, GUPTA discloses a method for generating a personalized response from a virtual assistant, the method comprising: 
when receiving a user query including a wake-word (GUPTA Fig. 4A – “Receive audio data 402”; Par 60 – “The vehicle 110 may send the audio data to the system 120 when the vehicle 110 detects a wakeword in received audio and/or when the vehicle 110 detects a user input such as a button press.”), processing the user query based on the wake-word (GUPTA Par 15 – “For example, a system may be configured to output weather information in response to a user input including “Alexa, what is the weather.””; Fig. 4A – “Select speech processing system 404 -> Process audio data with first NLU 406”; Par 60 – “The system 120 selects (404) a speech processing system 292 for processing the audio data using, as described above, the speech processing system manager 294. The selection may be based on detection of a wakeword in the audio data associated with the speech processing system 294.”); and 
retrieving a query response from at least one knowledge base based on the wake-word (GUPTA Fig. 4A; Par 60 – “If the speech processing system manager 294 selects a first speech processing system 292, the system 120 sends the audio data to the first speech processing system 292, which processes (406), using an NLU component, the audio data to determine intent data. The system 120 receives (410) the intent data from the first speech processing system 292; the response data may include text data, audio data, commands, instruction, or other data. The speech processing system manager 294 then selects (412) a speech processing system 292 for outputting a response corresponding to the response data.”; Par 36 – “The system may also use different wakewords for different skills within a same speech processing system…. Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”; Par 38 – “A first speech processing system 292 processing system 292 may control, have access to, or otherwise be associated with a first set of skills, applications, and speech styles, and a second processing system 292 speech processing system 292 may control, have access to, or otherwise be associated with a second set of skills, applications, and speech styles.”; Par 47 – “A skill system(s) 225 may be configured to perform one or more actions. An ability to perform such action(s) may sometimes be referred to as a “skill.” That is, a skill may enable a skill system(s) 225 to execute specific functionality in order to provide data or perform some other action requested by a user. For example, a weather service skill may enable a skill service(s) 225 to provide weather information to the system(s) 120, a car service skill may enable a skill system(s) 225 to book a trip with respect to a taxi or ride sharing service, an order pizza skill may enable a skill system(s) 225 to order a pizza with respect to a restaurant's online ordering system, etc.”); 
generating a standard [natural language] response from the query response (GUPTA Fig. 4A Par 60 – “If the speech processing system manager 294 selects a first speech processing system 292, the system 120 sends the audio data to the first speech processing system 292, which processes (406), using an NLU component, the audio data to determine intent data. The system 120 receives (410) the intent data from the first speech processing system 292; the response data may include text data, audio data, commands, instruction, or other data. The speech processing system manager 294 then selects (412) a speech processing system 292 for outputting a response corresponding to the response data.”; Par 98 – “Following final ranking, the NLU component 260 may output NLU output data 685 to the orchestrator component 240. The NLU output data 685 may include various entries, with each entry representing an NLU processing confidence score, an intent, slot data, and a potential skill or skill that may operating with respect to the respective entry's data.”); and 
synthesizing a personalized response from the standard natural language response based on the wake-word (GUPTA Fig. 4A – “Select TTS for outputting response 412->Process intent data with first TTS 414”; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input.”; Par 60 – “If the speech processing system manager 294 selects the first speech processing system 292 to output the response, the system 120 sends some or all of the response data to the first speech processing system 292, which processes (414) the intent data to determine response audio data. …”; Par 109 – “The TTS parametric storage 780 may include, among other things, parametric settings 768 a-268 n that may be used by the parametric synthesis engine 732 when performing parametric synthesis as described below. A particular set of parametric settings 768 may correspond to a particular voice profile (e.g., whispered speech, excited speech, etc.).”).
GUPTA does not explicitly teach the [square-bracketed] limitation.  In other words, GUPTA generate the response data from the query response (e.g., weather information for the weather query) and synthesizing the response to a user.  Since the generated response data is information to be understood by a user, it should be a natural language response.  For the clarity of the rejections, the Examiner provides LIU.

LIU explicitly discloses the [square-bracketed] limitation.  LIU discloses a method/system for multiple words for systems with multiple assistants comprising
generating a standard [natural language] response from the query response (LIU Fig. 3 – “CU Composer 270”; Par 59 – “In particular embodiments, the CU composer 270 may generate a communication content for the user using the NLG 271 based on the output of the task completion module 335. In particular embodiments, the NLG 271 may use different language models and/or language templates to generate natural language outputs. The generation of natural language outputs may be application specific. The generation of natural language outputs may be also personalized for each user.”); and 
synthesizing a personalized response from the standard natural language response based on the wake-word (LIU Fig. 3 – “TTS 275”; Par 60 – “In particular embodiments, the generated response and the communication content may be sent to the assistant xbot 215. In alternative embodiments, the output of the CU composer 270 may be additionally sent to the TTS module 275 if the determined modality of the communication content is audio. The speech generated by the TTS module 275 and the response generated by the response manager 325 may be then sent to the assistant xbot 215.”; LIU Fig. 6B Par 63 – “To specify wake words, the user may go through a set up process to set particular wake words to access particular assistant systems 140. In particular embodiments, during a set up process or specifying wake words, a voice profile may be generated for the user. In particular embodiments, there may be general wake words that apply to particular assistant systems 140 and they may come with default functions that anyone who accesses the assistant system 140 may use.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include generating a natural language response, as taught by LIU.
One of ordinary skill would have been motivated to include generating a natural language response, in order to provide more natural, personalized, and context-aware content to the user (LIU Par 45).



REGARDING CLAIM 2, GUPTA in view of LIU discloses the method of claim 1, wherein processing the user query further comprises: 
extracting wake-word related information from a wake-word database (GUPTA Fig. 6; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input. Further, different TTS components may be associated with different speech styles for purposes of TTS processing.”; Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models.”; Par 35 – “…. any system or method of determining similarity between a candidate wakeword represented in captured audio data and a stored representation of the wakeword is within the scope of the present disclosure.”); 
parsing the extracted wake-word related information along with a plurality of user preference information (GUPTA Par 39 – “In other embodiments, the speech processing system manager 294 includes an NLU component for NLU processing; this built-in NLU may be used to process all audio data, while different NLU components 260 in the speech processing system 292 may be used to process different audio data (and may be selected based on a wakeword detected in the audio data). As explained in greater detail below, the speech processing system manager 294 and/or speech processing system 292 may perform ASR and/or NLU processing to determine a domain, intent, and/or meaning corresponding to the audio data 211. … The speech processing system manager 294 and/or speech processing system 292 may further identify a user associated with an utterance in the audio data 211 and identify a domain, intent, and/or meaning corresponding to the user. The speech processing system manager 294 and/or speech processing system 292 may further identify a domain, intent, and/or meaning associated with the audio data 211 based on information in a user profile associated with the user (such as usage history information), a location of the vehicle 110, a time of day, week, month, or year, and/or temperature information.”; Par 54 – “A “profile” refers to a set of data associated with a user, device, etc. The data of a profile may include preferences specific to the user, device, etc.; input and output capabilities of the device; internet connectivity information; user bibliographic information; subscription information, as well as other information.”); 
classifying information received from the wake-word parser (GUPTA Par 36 – “Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”); and 
producing a wake-word context from the classified information (GUPTA Par 36 – “The system may also use different wakewords for different skills within a same speech processing system…. Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”).


REGARDING CLAIM 3, GUPTA in view of LIU discloses the method of claim 2, wherein processing the user query further comprises: 
generating a user query context (GUPTA Par 15 – “For example, a system may be configured to output weather information in response to a user input including “Alexa, what is the weather.””; Par 47 – “A skill system(s) 225 may be configured to perform one or more actions. An ability to perform such action(s) may sometimes be referred to as a “skill.” That is, a skill may enable a skill system(s) 225 to execute specific functionality in order to provide data or perform some other action requested by a user. For example, a weather service skill may enable a skill service(s) 225 to provide weather information to the system(s) 120, a car service skill may enable a skill system(s) 225 to book a trip with respect to a taxi or ride sharing service, an order pizza skill may enable a skill system(s) 225 to order a pizza with respect to a restaurant's online ordering system, etc.”) from the wake-word context (GUPTA Par 36 – “The system may also use different wakewords for different skills within a same speech processing system….” Par 47 – “A skill system(s) 225 may be configured to perform one or more actions. An ability to perform such action(s) may sometimes be referred to as a “skill.” That is, a skill may enable a skill system(s) 225 to execute specific functionality in order to provide data or perform some other action requested by a user. For example, a weather service skill may enable a skill service(s) 225 to provide weather information to the system(s) 120, a car service skill may enable a skill system(s) 225 to book a trip with respect to a taxi or ride sharing service, an order pizza skill may enable a skill system(s) 225 to order a pizza with respect to a restaurant's online ordering system, etc.”) and a separated user query (GUPTA Par 15 – “For example, a system may be configured to output weather information in response to a user input including “Alexa, what is the weather.””; Par 27 – “The audio data 211 may include data corresponding to the wakeword; in other embodiments, the portion of the audio corresponding to the wakeword is removed by the vehicle 110 prior to sending the audio data 211 to the system(s) 120”; Par 44 – “For further example, if the text data corresponds to “what is the weather,” the NLU component 260 may determine an intent that the system output weather information associated with a geographic location of the vehicle 110”); and 
computing the query response based on the user query context (GUPTA Par 47 – “A skill system(s) 225 may be configured to perform one or more actions. An ability to perform such action(s) may sometimes be referred to as a “skill.” That is, a skill may enable a skill system(s) 225 to execute specific functionality in order to provide data or perform some other action requested by a user. For example, a weather service skill may enable a skill service(s) 225 to provide weather information to the system(s) 120, a car service skill may enable a skill system(s) 225 to book a trip with respect to a taxi or ride sharing service, an order pizza skill may enable a skill system(s) 225 to order a pizza with respect to a restaurant's online ordering system, etc.”).


REGARDING CLAIM 5, GUPTA in view of LIU discloses the method of claim 1, further comprising: 
inputting a plurality of wake-words along with a plurality of wake-word parameters (GUPTA Fig. 4A – “Select TTS for outputting response 412->Process intent data with first TTS 414”; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input.”; Par 60 – “If the speech processing system manager 294 selects the first speech processing system 292 to output the response, the system 120 sends some or all of the response data to the first speech processing system 292, which processes (414) the intent data to determine response audio data. …”; Par 109 – “The TTS parametric storage 780 may include, among other things, parametric settings 768 a-268 n that may be used by the parametric synthesis engine 732 when performing parametric synthesis as described below. A particular set of parametric settings 768 may correspond to a particular voice profile (e.g., whispered speech, excited speech, etc.).”), wherein the plurality of wake-word parameters are set based on a plurality of user preference information including, at least one of, a response type, a voice of a response, a language, an avatar, or a filler source (GUPTA Par 121 – “The TTS storage component 780 may be customized for an individual user based on his/her individualized desired speech output. In particular, the speech unit stored in a unit database may be taken from input audio data of the user speaking. For example, to create the customized speech output of the system, the system may be configured with multiple voice inventories 778 a-278 n, where each unit database is configured with a different “voice” to match desired speech qualities. Such voice inventories may also be linked to user accounts. The voice selected by the TTS component 780 to synthesize the speech. For example, one voice corpus may be stored to be used to synthesize whispered speech (or speech approximating whispered speech), another may be stored to be used to synthesize excited speech (or speech approximating excited speech), and so on.”); 
[creating an entry for the plurality of wake-words along with the plurality of wake- word parameters and a plurality of knowledge base information in a wake-word database, wherein the plurality knowledge base information includes, at least one of, a profile identification (ID), the wake-word, or the knowledge base]; 
mapping the plurality of wake-words along with a plurality of knowledge bases (GUPTA Fig. 4A – “Selecting speech processing system 404 –> First speech processing system or Second speech processing system”; Par 60 – “Referring first to FIG. 4A, the system 120 receives (402) audio data from, for example, the vehicle 110. The vehicle 110 may send the audio data to the system 120 when the vehicle 110 detects a wakeword in received audio and/or when the vehicle 110 detects a user input such as a button press. The system 120 selects (404) a speech processing system 292 for processing the audio data using, as described above, the speech processing system manager 294. The selection may be based on detection of a wakeword in the audio data associated with the speech processing system 294.”; Fig. 6; Par 74 – “The NLU component 260 may include one or more recognizers 563. Each recognizer 563 may be associated with a different “function” or “content source” (e.g., a different skill 290 or skill). The NLU component 260 may determine a function potentially associated with the command represented in text data input thereto in order to determine the proper recognizer 563 to process the hypothesis.”); 
storing the mapped plurality of wake-words with the plurality of knowledge bases in data storage at a server (GUPTA Par 54 – “The system(s) 120 may include profile storage 270. The profile storage 270 may include a variety of information related to individual users, groups of users, devices, etc. that interact with the system. A “profile” refers to a set of data associated with a user, device, etc. The data of a profile may include preferences specific to the user, device, etc.; input and output capabilities of the device; internet connectivity information; user bibliographic information; subscription information, as well as other information.”; Par 141 – “Multiple servers (120/225) may be included in the system, such as one or more servers 120 for performing ASR processing, one or more servers 120 for performing NLU processing, one or more skill system(s) 225 for performing actions responsive to user inputs, etc.”).
GUPTA does not explicitly teach the [square-bracketed] limitations.

LIU discloses the [square-bracketed] limitations. LIU discloses a method/system for multiple wakewords for multiple assistants comprising:
[creating an entry for the plurality of wake-words (LIU Fig. 6B – “Flash 610a; Portal 610b; Assistant 610c”; Par 63 – “To specify wake words, the user may go through a set up process to set particular wake words to access particular assistant systems 140. In particular embodiments, during a set up process or specifying wake words, a voice profile may be generated for the user. In particular embodiments, there may be general wake words that apply to particular assistant systems 140 and they may come with default functions that anyone who accesses the assistant system 140 may use.”) along with the plurality of wake- word parameters (LIU Fig. 6B Par 63 – “To specify wake words, the user may go through a set up process to set particular wake words to access particular assistant systems 140. In particular embodiments, during a set up process or specifying wake words, a voice profile may be generated for the user. In particular embodiments, there may be general wake words that apply to particular assistant systems 140 and they may come with default functions that anyone who accesses the assistant system 140 may use.”) and a plurality of knowledge base information in a wake-word database (LIU Fig. 6B Par 63 – “To specify wake words, the user may go through a set up process to set particular wake words to access particular assistant systems 140. In particular embodiments, during a set up process or specifying wake words, a voice profile may be generated for the user. In particular embodiments, there may be general wake words that apply to particular assistant systems 140 and they may come with default functions that anyone who accesses the assistant system 140 may use.”), wherein the plurality knowledge base information includes, at least one of, a profile identification (ID), the wake-word, or the knowledge base] (LIU Par 75 – “In particular embodiments, during the authorization or after the authorization, the assistant system 140 may perform a process 616 that identifies a set of functions 620 that are available to the identified user 618. In particular embodiments, prior to reception of the user input 602, one or more users may set up a plurality of wake words 608, 610 that correspond to an assistant system 140 out of the plurality of assistant systems 140 associated with the client system 130”); 
mapping the plurality of wake-words along with a plurality of knowledge bases (LIU Par 75 – “In particular embodiments, the assistant system 140 may determine a user identifier of the user and identify the set of functions 620 available to the user based on the user identifier. In particular embodiments, the assistant system 140 may identify the user “Tom” 618 d has used the wake word “Assistant” 610 c and is able to access the set of functions 622 d that includes function 4 620 d, function 5 620 e, and function 6 620 f.”); 
storing the mapped plurality of wake-words with the plurality of knowledge bases in data storage at a server (LIU Par 74 – “As shown in FIG. 6A, the client system 130 may identify the n-gram “Assistant” 604. In particular embodiments, the identification of an n-gram 604 may initiate the process 606 to determine whether the n-gram matches any wake words stored on the client system 130. In particular embodiments, the client system 130 may store a list of a plurality of wake words 608 a-608 d that correspond to a first assistant system 140 and store a list of a plurality of wake words 610 a-610 c that correspond to a second assistant system 140.”; Par 29 – “Data stores 164 may be used to store various types of information. In particular embodiments, the information stored in data stores 164 may be organized according to specific data structures. In particular embodiments, each data store 164 may be a relational, columnar, correlation, or other suitable database.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include creating a wakeword entry in a database, as taught by LIU.
One of ordinary skill would have been motivated to include an wakeword entry in a database, in order to allow a user to use a wakeword with a preferred setting (LIU Par 63).


REGARDING CLAIM 6, GUPTA in view of LIU discloses the method of claim 1, wherein synthesizing the personalized response (GUPTA Fig. 4A – “Select TTS for outputting response 412->Process intent data with first TTS 414”; Par 109 – “The TTS parametric storage 780 may include, among other things, parametric settings 768 a-268 n that may be used by the parametric synthesis engine 732 when performing parametric synthesis as described below. A particular set of parametric settings 768 may correspond to a particular voice profile (e.g., whispered speech, excited speech, etc.).”) further comprises: 
interacting with a server or a wake-word processor (GUPTA Fig. 2 – “Speech Processing System(s) 292 TTS 280”; Par 49 – “Each speech processing system 292 may include a TTS component 280 that generates audio data (e.g., synthesized speech) from text data using one or more different methods.”) for extracting user preference information related to the wake-word (GUPTA Par 121 – “The TTS storage component 780 may be customized for an individual user based on his/her individualized desired speech output. In particular, the speech unit stored in a unit database may be taken from input audio data of the user speaking. For example, to create the customized speech output of the system, the system may be configured with multiple voice inventories 778 a-278 n, where each unit database is configured with a different “voice” to match desired speech qualities. Such voice inventories may also be linked to user accounts.”; Par 17 – “Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. … Further, different TTS components may be associated with different speech styles for purposes of TTS processing. … The availability of different speech processing components that are activated using different wakewords, can perform different actions, can have different TTS voices, and/or different feedback mechanisms may allow a speech processing system to provide a customer experience of having different “personalities” or different voice assistants depending on the wakeword and request of a particular utterance.”; Fig. 7 – “TTS Unit Storage 772; TTS Parametric Storage 780”; Par 109 – “The TTS unit storage 772 may include, among other things, voice inventories 778 a-288 n that may include pre-recorded audio segments (called units) to be used by the unit selection engine 730 when performing unit selection synthesis as described below. The TTS parametric storage 780 may include, among other things, parametric settings 768 a-268 n that may be used by the parametric synthesis engine 732 when performing parametric synthesis as described below. A particular set of parametric settings 768 may correspond to a particular voice profile (e.g., whispered speech, excited speech, etc.).”); 
receiving the user preference information (GUPTA Par 121 – “The TTS storage component 780 may be customized for an individual user based on his/her individualized desired speech output. In particular, the speech unit stored in a unit database may be taken from input audio data of the user speaking. For example, to create the customized speech output of the system, the system may be configured with multiple voice inventories 778 a-278 n, where each unit database is configured with a different “voice” to match desired speech qualities. Such voice inventories may also be linked to user accounts.”); 
converting the received user preference information along with a plurality of semantic fillers (GUPTA Par 95 – “The purpose of the light slot filler component 652 is to replace words with other words or values that may be more easily understood by downstream components. For example, if a tagged text entry includes the word “tomorrow,” the light slot filler component 652 may replace the word “tomorrow” with an actual date for purposes of downstream processing. Similarly, the light slot filler component 652 may replace the word “CD” with “album” or the words “compact disc.” The replaced words are then included in the N-best list data 660.”) into a personalized response (GUPTA Par 121 – “Thus the audio of each customized voice corpus may match the respective desired speech quality. The customized voice inventory 778 may then be used during runtime to perform unit selection to synthesize speech having a speech quality corresponding to the input speech quality.”); 
generating the personalized response to speech in, at least one of, a desired voice, action, form, or text (GUPTA Par 121 – “Thus the audio of each customized voice corpus may match the respective desired speech quality. The customized voice inventory 778 may then be used during runtime to perform unit selection to synthesize speech having a speech quality corresponding to the input speech quality.”; Par 122 – “The desired parametric features for particular speech qualities may be stored in a “voice” profile (e.g., parametric settings 768) and used for speech synthesis when the specific speech quality is desired. Customized voices may be created based on multiple desired speech qualities combined (for either unit selection or parametric synthesis).”); and 
preparing the plurality of semantic fillers (GUPTA Par 95 – “The NLU component 260 may also include a light slot filler component 652. The light slot filler component 652 can take text from slots represented in the tagged text entry or entries output by the pruning component 650 and alter it to make the text more easily processed by downstream components. The light slot filler component 652 may perform low latency operations that do not involve heavy operations such as reference to a knowledge base.”; Par 122 – “Additionally, parametric synthesis may be used to synthesize speech with the desired speech quality. For parametric synthesis, parametric features may be configured that match the desired speech quality. If simulated excited speech was desired, parametric features may indicate an increased speech rate and/or pitch for the resulting speech. Many other examples are possible.”) and [choosing a user's preferred words for outputting the personalized response] (LIU Par 45 – “The sentence planner may determine the organization of the communication content to make it human understandable.  The surface realization component may determine specific words to use, the sequence of the sentences, and the style of the communication content. The UI payload generator 272 may determine a preferred modality of the communication content to be presented to the user. … In particular embodiments, the CU composer 270 may retrieve a user profile from the user context engine 225 when generating the communication content and determining the modality of the communication content. As a result, the communication content may be more natural, personalized, and context-aware for the user.”).
GUPTA does not explicitly teach the [square-bracketed] limitations.

LIU discloses a method/system for multiple words for systems with multiple assistants comprising: [choosing a user's preferred words for outputting the personalized response] (LIU Par 45 – “The sentence planner may determine the organization of the communication content to make it human understandable.  The surface realization component may determine specific words to use, the sequence of the sentences, and the style of the communication content. The UI payload generator 272 may determine a preferred modality of the communication content to be presented to the user. … In particular embodiments, the CU composer 270 may retrieve a user profile from the user context engine 225 when generating the communication content and determining the modality of the communication content. As a result, the communication content may be more natural, personalized, and context-aware for the user.  As an example and not by way of limitation, the user profile may indicate that the user likes short sentences in conversations so the generated communication content may be based on short sentences.”; Par 51 – “The summarizer 290 may then retrieve entities associated with the user interests and preferences from the entity resolution module 240. The summarizer 290 may further retrieve a user profile from the user context engine 225. Based on the information from the proactive inference layer 280, the entity resolution module 240, and the user context engine 225, the summarizer 290 may generate personalized and context-aware summaries for the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include choosing a user’s preferred words for outputting the personalized response, as taught by LIU.
One of ordinary skill would have been motivated to include choosing a user’s preferred words for outputting the personalized response, in order to provide more natural, personalized, and context-aware content to the user (LIU Par 45).


REGARDING CLAIM 7, GUPTA in view of LIU discloses the method of claim 1, further comprising: 
extracting wake-word information from a server (GUPTA Fig. 6; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input. Further, different TTS components may be associated with different speech styles for purposes of TTS processing.”; Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models.”; Par 35 – “…. any system or method of determining similarity between a candidate wakeword represented in captured audio data and a stored representation of the wakeword is within the scope of the present disclosure.”) through a plurality of application program interface (API) calls (GUPTA Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models. The wakeword detector 220 may, for example, be implemented on a DSP that includes an interface, such as an application-programming interface (API), that allows communication with another system or device, such as the vehicle 110. In some embodiments, the wakeword detector 220 includes a plurality of wakeword-detection models; in these embodiments, the other device or system sends a command, via the API, to instruct the wakeword detector 220 to use a different wakeword-detection model but need not send data corresponding to the model.”); and 
returning the wake-word information and user preference information to the wake-word parser in response to one of the plurality of API calls (GUPTA Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models. The wakeword detector 220 may, for example, be implemented on a DSP that includes an interface, such as an application-programming interface (API), that allows communication with another system or device, such as the vehicle 110. In some embodiments, the wakeword detector 220 includes a plurality of wakeword-detection models; in these embodiments, the other device or system sends a command, via the API, to instruct the wakeword detector 220 to use a different wakeword-detection model but need not send data corresponding to the model.”; Par 39 – “In other embodiments, the speech processing system manager 294 includes an NLU component for NLU processing; this built-in NLU may be used to process all audio data, while different NLU components 260 in the speech processing system 292 may be used to process different audio data (and may be selected based on a wakeword detected in the audio data). As explained in greater detail below, the speech processing system manager 294 and/or speech processing system 292 may perform ASR and/or NLU processing to determine a domain, intent, and/or meaning corresponding to the audio data 211. … The speech processing system manager 294 and/or speech processing system 292 may further identify a user associated with an utterance in the audio data 211 and identify a domain, intent, and/or meaning corresponding to the user. The speech processing system manager 294 and/or speech processing system 292 may further identify a domain, intent, and/or meaning associated with the audio data 211 based on information in a user profile associated with the user (such as usage history information), a location of the vehicle 110, a time of day, week, month, or year, and/or temperature information.”; Par 54 – “A “profile” refers to a set of data associated with a user, device, etc. The data of a profile may include preferences specific to the user, device, etc.; input and output capabilities of the device; internet connectivity information; user bibliographic information; subscription information, as well as other information.”; Par 42 – “Alternatively or in addition, in other embodiments, the speech processing system manager 294 communicates, via the API, with a particular speech processing system 292 to cause the speech processing system 292 to perform the processing, and receives in response data corresponding to the processing and/or a selected speech processing system 292.”), [wherein a data structure of the wake-word information and the user preference information is a standard data format].
GUPTA does not explicitly teach the [square-bracketed] limitations.

LIU further discloses [square-bracketed] limitations. LIU discloses a method/system for generating a personalized response from a virtual assistant, [wherein a data structure of the wake-word information and the user preference information is a standard data format] (LIU Fig. 6B; Par 29 – “Data stores 164 may be used to store various types of information. In particular embodiments, the information stored in data stores 164 may be organized according to specific data structures. In particular embodiments, each data store 164 may be a relational, columnar, correlation, or other suitable database. Although this disclosure describes or illustrates particular types of databases, this disclosure contemplates any suitable types of databases.”; Par 75 – “In particular embodiments, prior to reception of the user input 602, one or more users may set up a plurality of wake words 608, 610 that correspond to an assistant system 140 out of the plurality of assistant systems 140 associated with the client system 130. In particular embodiments, an identified user 618 may set a wake word 610 to access the assistant system 140. As an example and not by way of limitation, a user “Barry” 618 a may set “Flash” 610 a as a wake word to access the assistant system 140. In particular embodiments, a primary user may set which functions 620 are available to other users authorized to use the assistant system 140.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a data structure, as taught by LIU.
One of ordinary skill would have been motivated to include a data structure, in order to provide more organized and suitable data (LIU Par 29).


REGARDING CLAIM 8, GUPTA in view of LIU discloses the method of claim 2, further comprising assigning a plurality of tags (GUPTA Par 71 – “The NLU component 260 may annotate text represented in text data by parsing and/or tagging the text. For example, for the text “tell me the weather for Seattle,” the NLU component 260 may tag “tell me the weather for Seattle” as a command (e.g., to output weather information) as well as tag “Seattle” as a location for the weather information.”; Par 85 – “The NER component 562 may then search corresponding fields in a lexicon 586 associated with the function associated with the recognizer 563 implementing the NER component 562, attempting to match words and phrases in the text data the NER component 562 previously tagged as a grammatical object or object modifier with those identified in the lexicon 586.”; Par 86 – “An NER component 562 may perform semantic tagging, which is the labeling of a word or combination of words according to their type/semantic meaning.”) to information received from the wake-word database (GUPTA Fig. 6; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input. Further, different TTS components may be associated with different speech styles for purposes of TTS processing.”; Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models.”; Par 35 – “…. any system or method of determining similarity between a candidate wakeword represented in captured audio data and a stored representation of the wakeword is within the scope of the present disclosure.”).

REGARDING CLAIM 11, GUPTA in view of LIU discloses an electronic device for generating a personalized response from a virtual assistant, the electronic device comprising: a network communication circuitry (GUPTA Fig. 9 – “Network(s) 199”); a memory (GUPTA memory 906); and at least one processor (GUPA Fig. 9 – “Processor(s) 904”) configured to: perform the steps of Claim 1; thus, it is rejected under the same rationale.

REGARDING CLAIM 12, GUPTA in view of LIU discloses the electronic device of claim 11, wherein the at least one processor is further configured to: 
parse the user query to separate the wake-word from the user query  (GUPTA Par 15 – “For example, a system may be configured to output weather information in response to a user input including “Alexa, what is the weather.””; Par 27 – “The audio data 211 may include data corresponding to the wakeword; in other embodiments, the portion of the audio corresponding to the wakeword is removed by the vehicle 110 prior to sending the audio data 211 to the system(s) 120”; Par 44 – “For further example, if the text data corresponds to “what is the weather,” the NLU component 260 may determine an intent that the system output weather information associated with a geographic location of the vehicle 110”);  
process the wake-word (GUPTA Fig. 2 – “Wakeword Detecto(s) 220”; Par 23 – “As described in greater detail below, the vehicle 110 may include a wakeword detector 220 for detecting one or more wakewords,…”); 
extract wake-word related information from a wake-word database (GUPTA Fig. 6; Par 17 – “In certain system configurations, a device may be configured to detect more than one wakeword, where different wakewords may correspond to different components or functions associated with a speech processing system. Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. Different ASR, NLU, and/or TTS components may have different sets of corresponding actions that may be performed in response to receiving the user input. Further, different TTS components may be associated with different speech styles for purposes of TTS processing.”; Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models.”; Par 35 – “…. any system or method of determining similarity between a candidate wakeword represented in captured audio data and a stored representation of the wakeword is within the scope of the present disclosure.”); 
parse the extracted wake-word related information along with a plurality of user preference information (GUPTA Par 39 – “In other embodiments, the speech processing system manager 294 includes an NLU component for NLU processing; this built-in NLU may be used to process all audio data, while different NLU components 260 in the speech processing system 292 may be used to process different audio data (and may be selected based on a wakeword detected in the audio data). As explained in greater detail below, the speech processing system manager 294 and/or speech processing system 292 may perform ASR and/or NLU processing to determine a domain, intent, and/or meaning corresponding to the audio data 211. … The speech processing system manager 294 and/or speech processing system 292 may further identify a user associated with an utterance in the audio data 211 and identify a domain, intent, and/or meaning corresponding to the user. The speech processing system manager 294 and/or speech processing system 292 may further identify a domain, intent, and/or meaning associated with the audio data 211 based on information in a user profile associated with the user (such as usage history information), a location of the vehicle 110, a time of day, week, month, or year, and/or temperature information.”; Par 54 – “A “profile” refers to a set of data associated with a user, device, etc. The data of a profile may include preferences specific to the user, device, etc.; input and output capabilities of the device; internet connectivity information; user bibliographic information; subscription information, as well as other information.”); 
classify information received from a wake-word parser (GUPTA Par 36 – “Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”); and  
produce a wake-word context from the classified information (GUPTA Par 36 – “The system may also use different wakewords for different skills within a same speech processing system…. Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”).

CLAIM 13 is similar to the claim 3; thus, it is rejected under the same rationale.

CLAIM 14 is similar to the claim 5; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, GUPTA in view of LIU discloses the electronic device of claim 11, wherein the at least one processor is further configured to: 
interact with a server or a wake-word processor (GUPTA Fig. 2 – “Speech Processing System(s) 292 TTS 280”; Par 49 – “Each speech processing system 292 may include a TTS component 280 that generates audio data (e.g., synthesized speech) from text data using one or more different methods.”) to extract user preference information related to the wake-word (GUPTA Par 121 – “The TTS storage component 780 may be customized for an individual user based on his/her individualized desired speech output. In particular, the speech unit stored in a unit database may be taken from input audio data of the user speaking. For example, to create the customized speech output of the system, the system may be configured with multiple voice inventories 778 a-278 n, where each unit database is configured with a different “voice” to match desired speech qualities. Such voice inventories may also be linked to user accounts.”; Par 17 – “Thus, based on the wakeword spoken, one or more particular ASR, NLU, and/or TTS components of a speech processing system may be selected for performing speech processing. … Further, different TTS components may be associated with different speech styles for purposes of TTS processing. … The availability of different speech processing components that are activated using different wakewords, can perform different actions, can have different TTS voices, and/or different feedback mechanisms may allow a speech processing system to provide a customer experience of having different “personalities” or different voice assistants depending on the wakeword and request of a particular utterance.”; Fig. 7 – “TTS Unit Storage 772; TTS Parametric Storage 780”; Par 109 – “The TTS unit storage 772 may include, among other things, voice inventories 778 a-288 n that may include pre-recorded audio segments (called units) to be used by the unit selection engine 730 when performing unit selection synthesis as described below. The TTS parametric storage 780 may include, among other things, parametric settings 768 a-268 n that may be used by the parametric synthesis engine 732 when performing parametric synthesis as described below. A particular set of parametric settings 768 may correspond to a particular voice profile (e.g., whispered speech, excited speech, etc.).”); 
receive the user preference information (GUPTA Par 121 – “The TTS storage component 780 may be customized for an individual user based on his/her individualized desired speech output. In particular, the speech unit stored in a unit database may be taken from input audio data of the user speaking. For example, to create the customized speech output of the system, the system may be configured with multiple voice inventories 778 a-278 n, where each unit database is configured with a different “voice” to match desired speech qualities. Such voice inventories may also be linked to user accounts.”); 
convert the received user preference information along with a plurality of semantic fillers (GUPTA Par 95 – “The purpose of the light slot filler component 652 is to replace words with other words or values that may be more easily understood by downstream components. For example, if a tagged text entry includes the word “tomorrow,” the light slot filler component 652 may replace the word “tomorrow” with an actual date for purposes of downstream processing. Similarly, the light slot filler component 652 may replace the word “CD” with “album” or the words “compact disc.” The replaced words are then included in the N-best list data 660.”) into a personalized response (GUPTA Par 121 – “Thus the audio of each customized voice corpus may match the respective desired speech quality. The customized voice inventory 778 may then be used during runtime to perform unit selection to synthesize speech having a speech quality corresponding to the input speech quality.”); and 
generate the personalized response to speech in, at least one of, a desired voice, action, form, or text (GUPTA Par 121 – “Thus the audio of each customized voice corpus may match the respective desired speech quality. The customized voice inventory 778 may then be used during runtime to perform unit selection to synthesize speech having a speech quality corresponding to the input speech quality.”; Par 122 – “The desired parametric features for particular speech qualities may be stored in a “voice” profile (e.g., parametric settings 768) and used for speech synthesis when the specific speech quality is desired. Customized voices may be created based on multiple desired speech qualities combined (for either unit selection or parametric synthesis).”).

CLAIM 16 is similar to the claim 7 yet broader; thus, it is rejected under the same rationale.

REGARDING CLAIM 17, GUPTA in view of LIU discloses the electronic device of claim 16, wherein the server is configured to return the wake-word information and the user preference information to the wake-word parser in response to one of the plurality of API calls (GUPTA Par 29 – “In various embodiments, the wakeword detector 220 may use one of a plurality of wakeword-detection models. The wakeword detector 220 may, for example, be implemented on a DSP that includes an interface, such as an application-programming interface (API), that allows communication with another system or device, such as the vehicle 110. In some embodiments, the wakeword detector 220 includes a plurality of wakeword-detection models; in these embodiments, the other device or system sends a command, via the API, to instruct the wakeword detector 220 to use a different wakeword-detection model but need not send data corresponding to the model.”; Par 39 – “In other embodiments, the speech processing system manager 294 includes an NLU component for NLU processing; this built-in NLU may be used to process all audio data, while different NLU components 260 in the speech processing system 292 may be used to process different audio data (and may be selected based on a wakeword detected in the audio data). As explained in greater detail below, the speech processing system manager 294 and/or speech processing system 292 may perform ASR and/or NLU processing to determine a domain, intent, and/or meaning corresponding to the audio data 211. … The speech processing system manager 294 and/or speech processing system 292 may further identify a user associated with an utterance in the audio data 211 and identify a domain, intent, and/or meaning corresponding to the user. The speech processing system manager 294 and/or speech processing system 292 may further identify a domain, intent, and/or meaning associated with the audio data 211 based on information in a user profile associated with the user (such as usage history information), a location of the vehicle 110, a time of day, week, month, or year, and/or temperature information.”; Par 54 – “A “profile” refers to a set of data associated with a user, device, etc. The data of a profile may include preferences specific to the user, device, etc.; input and output capabilities of the device; internet connectivity information; user bibliographic information; subscription information, as well as other information.”; Par 42 – “Alternatively or in addition, in other embodiments, the speech processing system manager 294 communicates, via the API, with a particular speech processing system 292 to cause the speech processing system 292 to perform the processing, and receives in response data corresponding to the processing and/or a selected speech processing system 292.”).

CLAIM 18 is similar to the claim 8; thus, it is rejected under the same rationale.

REGARDING CLAIM 19, GUPTA in view of LIU discloses the electronic device of claim 11, wherein a plurality of wake-words are assigned corresponding to at least one mode from among a plurality of modes (GUPTA Par 36 – “The system may also use different wakewords for different skills within a same speech processing system…. Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”).



Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2020/0184967 A1) in view of LIU (US 2021/0183397 A1), and further in view of PELLOM (US 2016/0021105 A1) and SUZUKI (US 2013/0346016 A1).

REGARDING CLAIM 9, GUPTA in view of LIU discloses the method of claim 1, wherein a plurality of wake-words are assigned corresponding to at least one mode from among a plurality of modes (GUPTA Par 36 – “The system may also use different wakewords for different skills within a same speech processing system…. Thus the vehicle 110 using the techniques described herein may process incoming audio to determine a first confidence that a detected wakeword is a first wakeword associated with a first speech processing system (which may be a first speech processing component (e.g., skill, etc.) within the first speech processing system) as well as determine a second confidence that the detected wakeword is a second wakeword associated with a second speech processing system (which may be a second speech processing system or a second, different, component (e.g., skill, etc.) within the second speech processing system. The different systems may be associated with different ASR processing, different NLU processing, different commands/intents, or other differences.”).

GUPTA in view of LIU does not explicitly teach a plurality of modes include a general mode and a private mode.

PELLOM discloses a method/system for interacting with a user, wherein the plurality of modes include a general mode and a private mode (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 14 – “The techniques further involve categorizing different types of voice queries according to the same, or related, security levels. For example, “will it rain today” may be categorized as a low-security query, while “what's my bank account balance” may be categorized as high-security query.”), and wherein the private mode includes: 
initializing the private mode based on a user query context (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “However, if the user security level is below the query security level, multi-user security module 112 can conclude that the user is not authorized to issue this particular voice query, and thus can prevent the voice query from being processed/executed (block 318). As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
changing at least one of a privacy setting (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312->Yes” or “No”), a response setting (PELLOM Fig. 3 – “Cause voice query to be processed 314” or “Prevent voice query from being processed 318”) or a response type (PELLOM Fig. 3 – “Return appropriate response to user 316” or ”return error message to user 320”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
determining private information of a user and excluding the private information of the user in the query response (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
[determining not to interrupt the user when a private moment is detected]; and 
determining not to disclose the private information of the user with the virtual assistant (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”; Par 14 – “For example, “will it rain today” may be categorized as a low-security query, while “what's my bank account balance” may be categorized as high-security query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of LIU to include different privacy modes, as taught by PELLOM.
One of ordinary skill would have been motivated to include different privacy modes, in order to securely process voice queries (PELLOM Abst.).

GUPTA in view of LIU and PELLOM does not teach the [square-bracketed] limitations above.

SUZUKI discloses the [square-bracketed] limitations. SUZUKI discloses a method/system for providing information to a user based on privacy settings comprising:
changing at least one of a privacy setting, a response setting or a response type (SUZUKI Par 123 – “The display section 42 performs the display according to the received control signal for scheduling the display. Furthermore, when the audio output section 44 is used for voice guidance, the information terminal control section 50 may increase the volume of the audio output section 44 to be louder in private situations than in non-private situations.”); and
[determining not to interrupt the user when a private moment is detected] (SUZUKI Fig. 4 – “Meeting … Meeting room … Non-private”; Par 114 – “At that time, the information terminal control section 50 may schedule to reference and display the weather report, temperature, or humidity, for example. Since both of the habits in the above example are private activities, the information terminal control section 50 schedules the suggestion display described above to avoid times when it is determined from the output of the position detecting section 22 that the user is in a business area or when it is determined from the activity history of the user that the current time is when the user does business.”; Par 73 – “For example, when the person identified by the image analyzing section 24 is a “father,” “mother,” or “friend,” a private situation is acquired as the surrounding environment, and when the person identified by the image analyzing section 24 is a “boss” or “co-worker,” a non-private situation is acquired as the surrounding environment.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of LIU and PELLOM to include avoiding interruption when a private moment is detected, as taught by SUZUKI.
One of ordinary skill would have been motivated to include avoiding interruption when a private moment is detected, in order to improve the communication with a user.



REGARDING CLAIM 20, GUPTA in view of LIU discloses the electronic device as claimed in claim 18.
GUPTA in view of LIU does not explicitly teach a plurality of modes include a general mode and a private mode.
PELLOM discloses a method/system for interacting with a user, wherein the plurality of modes include a general mode and a private mode (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 14 – “The techniques further involve categorizing different types of voice queries according to the same, or related, security levels. For example, “will it rain today” may be categorized as a low-security query, while “what's my bank account balance” may be categorized as high-security query.”), and wherein the private mode is configured to: 
initialize the private mode based on a user query context (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “However, if the user security level is below the query security level, multi-user security module 112 can conclude that the user is not authorized to issue this particular voice query, and thus can prevent the voice query from being processed/executed (block 318). As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
change at least one of a privacy setting (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312->Yes” or “No”), a response setting (PELLOM Fig. 3 – “Cause voice query to be processed 314” or “Prevent voice query from being processed 318”) and a response type (PELLOM Fig. 3 – “Return appropriate response to user 316” or ”return error message to user 320”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
determine private information of a user and excluding the private information of the user in the query response (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”); 
[determine not to interrupt the user when a private moment is detected]; and 
determine not to disclose the private information of the user with the virtual assistant (PELLOM Fig. 3 – “User security lvl >= query security lvl? 312”; Par 38 – “As part of this alternate flow, computing device 102 can return an error message to the user indicating that the user does not have sufficient privileges to issue the voice query (block 320). Finally, at block 322, workflow 300 can end.”; Par 14 – “For example, “will it rain today” may be categorized as a low-security query, while “what's my bank account balance” may be categorized as high-security query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of LIU to include different privacy modes, as taught by PELLOM.
One of ordinary skill would have been motivated to include different privacy modes, in order to securely process voice queries (PELLOM Abst.).

SUZUKI discloses the [square-bracketed] limitations. SUZUKI discloses a method/system for providing information to a user based on privacy settings comprising:
 [determining not to interrupt the user when a private moment is detected] (SUZUKI Fig. 4 – “Meeting … Meeting room … Non-private”; Par 114 – “At that time, the information terminal control section 50 may schedule to reference and display the weather report, temperature, or humidity, for example. Since both of the habits in the above example are private activities, the information terminal control section 50 schedules the suggestion display described above to avoid times when it is determined from the output of the position detecting section 22 that the user is in a business area or when it is determined from the activity history of the user that the current time is when the user does business.”; Par 73 – “For example, when the person identified by the image analyzing section 24 is a “father,” “mother,” or “friend,” a private situation is acquired as the surrounding environment, and when the person identified by the image analyzing section 24 is a “boss” or “co-worker,” a non-private situation is acquired as the surrounding environment.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of LIU and PELLOM to include avoiding interruption when a private moment is detected, as taught by SUZUKI.
One of ordinary skill would have been motivated to include avoiding interruption when a private moment is detected, in order to improve the communication with a user.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2020/0184967 A1) in view of LIU (US 2021/0183397 A1), and further in view of KAROV (US 2015/0032443 A1).

REGARDING CLAIM 10, GUPTA in view of LIU discloses the method of claim 2, further comprising: 
mapping the wake-word and the wake-word context (GUPTA Fig. 4A – “Selecting speech processing system 404 –> First speech processing system or Second speech processing system”; Par 60 – “Referring first to FIG. 4A, the system 120 receives (402) audio data from, for example, the vehicle 110. The vehicle 110 may send the audio data to the system 120 when the vehicle 110 detects a wakeword in received audio and/or when the vehicle 110 detects a user input such as a button press. The system 120 selects (404) a speech processing system 292 for processing the audio data using, as described above, the speech processing system manager 294. The selection may be based on detection of a wakeword in the audio data associated with the speech processing system 294.”; Fig. 6; Par 74 – “The NLU component 260 may include one or more recognizers 563. Each recognizer 563 may be associated with a different “function” or “content source” (e.g., a different skill 290 or skill). The NLU component 260 may determine a function potentially associated with the command represented in text data input thereto in order to determine the proper recognizer 563 to process the hypothesis.”; LIU also teaches the limitation: LIU Par 75 – “In particular embodiments, the assistant system 140 may determine a user identifier of the user and identify the set of functions 620 available to the user based on the user identifier. In particular embodiments, the assistant system 140 may identify the user “Tom” 618 d has used the wake word “Assistant” 610 c and is able to access the set of functions 622 d that includes function 4 620 d, function 5 620 e, and function 6 620 f.”); and 
[prompting a user to choose an appropriate wake-word when the wake-word and the wake-word context are not mapped].
GUPTA in view of LIU does not teach the [square-bracketed] limitations.

KAROV discloses a method/system for natural language processing for virtual personal assistants, wherein when a mapping is missing, [prompting a user to choose an appropriate wake-word when the wake-word and the wake-word context are not mapped] (KAROV Par 62 – “In some embodiments, some or all of the slots may not be mapped to any tokens or other values. As further described below, in those embodiments, the computing device 102 may prompt the user for values associated with un-mapped or missing slots.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of LIU to include prompting a user for missing information, as taught by KAROV.
One of ordinary skill would have been motivated to include prompting a user for missing information, in order to effectively acquire information.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655